Exhibit 99.1 Contact:George E. Biechler, 610-774-5997 Joseph P. Bergstein, 610-774-5609 PPL Corporation PPL’s Presentation to be Webcast from Edison Electric Institute’s Annual Financial Conference ALLENTOWN, Pa. (Nov. 2, 2011) Senior management of PPL Corporation (NYSE: PPL) will make a presentation to investors and financial analysts at the Edison Electric Institute’s annual financial conference at 9:45 a.m. EST Tuesday, Nov. 8. James H. Miller, PPL’s chairman and chief executive officer, will discuss PPL’s corporate strategy, growth opportunities and general business outlook. The presentation will be available online live, in audio format along with slides, on PPL’s website at www.pplweb.com. For those who cannot listen to the live webcast of the presentation, a replay will be archived and will be accessible for 30 days on the website. PPL Corporation, headquartered in Allentown, Pa., owns or controls about 19,000 megawatts of generating capacity in the United States, sells energy in key U.S. markets, and delivers electricity and natural gas to about 10 million customers in the United States and the United Kingdom. More information is available at www.pplweb.com. ### Note to Editors: Visit our media website at www.pplnewsroom.com for additional news and background about PPL Corporation.
